Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered October 31,1983, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Defendant’s challenges to the constitutionality of the second felony offender statute (Penal Law, § 70.06) are precisely those *794considered and found wanting in People v Saxbury (95 AD2d 871).
Judgment affirmed. Kane, J. P., Main, Weiss, Mikoll and Yesawich, Jr., JJ., concur.